DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 03/01/2021, with respect to the rejection(s) of claim(s) 1-20 under the combination of Van Hal, Kelman, and Ghassemi have been fully considered and are persuasive.  Applicant’s claim amendments add features directed to the treatment pulse only generating and emitting when there is an absence of contaminants on the surface of optical components along the probe pulse optical path. Examiner agrees with Applicant’s arguments (p. 8-9) that this feature is not taught or suggested by the prior art. Therefore, the rejection has been withdrawn.  
Reasons for Allowance
Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The subject matterfor the independent claims could not be found or was not suggested in the prior art. Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. 
Upon further search and consideration, Examiner has found prior art that prevents contaminants from settling on the optical components (common in the field); provides redundancy of the optical path, or alters a change in performance in case there is a contaminant present, so the treatment pulse continues to be emitted instead of only emitting in the absence of a contaminant (US 2012/0140231 A1 to Knox et al, para. 0039 and 0189); and detecting and removing a contaminant on a pulse optical path, but not detecting and removing a contaminant on the optical component (US 2003/0091087 A1 to Ershov et al, para. 0106). While the prior art teaches preventing contaminants from occurring, or working around the presence of contaminants in the optical path, the prior art lacks teaching controlling the activation of the treatment pulse only in the absence of a contaminant on the surface of the optical components. The closest prior art teaching, Ershov, shows detecting and removing the contaminant, but from the optical path and not from the surface of the optical component of the treatment path (Applicant’s claims 1 and 15). The prior art also does not suggest determining an appropriate threshold showing acceptable absence of contaminant on the surface of the optical component to cause hair removal by the laser treatment (such as recited in Applicant’s claim 13).
Therefore, the prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of detecting a contaminant on an optical . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792